In re: Edwin W. Edwards, Governor, Leon H. Whitten, District Attorney, William J. Guste, Jr., Attorney General, et al applying for writs of certiorari, prohibition and mandamus.
Writ denied. Preferential assignment of appeal will be assured and delay avoided on appeal.
SANDERS, C. J., is of the opinion that a suspensive appeal should be granted. LSA-R.S. 13:4431 is explicit on this point.
SUMMERS, J., is of the opinion that the Court has no authority to deny a sus-pensive appeal in this case. The right is made mandatory by La.R.S. 13 :4431. See also Womack v. Louisiana Commission on Governmental Ethics, 250 La. 37, 193 So.2d 777 (1967).
MARCUS, J., is of the opinion that the writ should be granted.